Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Prest et al. (US 2014/0007989).
This rejection is for reasons set forth in item no. 3 of the Office Action of September 21, 2021.  The instant claims have not been amended since that time.

			    Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/807,935 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other for reasons substantially as set forth in item no. 5 of the Office Action of September 21, 2021.  The instant claims have not been amended since that time.  The limitations added to the pending claims of the reference application since that time merely describe an effect of the Second Law of Thermodynamics, namely that heat will tend to “escape” from a position with more heat (or a higher quantity of energy) to a position with less heat (or a lower quantity of energy).  It is a reasonable assumption that the Second Law applies in a substantially equal manner in both the instant claims and those of the reference application.


			Response to Arguments
In a response filed December 20, 2021, Applicant asserts that the claimed limitations of sequentially heating from one end of the piece to an intermediate position, stopping heating, and sequentially heating from the other end to a position before the intermediate position after the first heating is stopped is not taught or suggested in the prior art.  In response, the examiner notes that Prest para [0077-0078] discusses microstructural transformation that can be selective, i.e. “can refer to a transformation/processing process that is controlled with respect to processing parameter, time location, etc”.  Prest goes on to state “In one embodiment, the transformation can be induced by selectively heating a predetermined portion of the BMG to a first elevated temperature to allow movement of the atoms of the alloy, and, as a result, crystallization thereof. The portion can be any portion of the BMG part where the user would like to crystallize. Thus, the crystallization can be selective in the sense that the location and parameters (of transformation technique) for the crystallization are pre-determined and/or controlled by an operator” [emphases added].  In this respect, the selection of a first portion from one end to an intermediate position, then of a second portion from one end to a position immediately before the intermediate position, as set forth in instant claim 1, defines nothing more than an obvious variant of what is taught by Prest.

 i) Nothing in the instant claims refers to suppressing precipitation of a compound phase or coarse crystal grains, and limitations described in the specification but not incorporated into the claims will not generally be read into the claims; see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
ii) Even if such limitations were recited in the claims, it is unclear how one would define the terms “excessive” or “coarse” in this context.
iii) Applicant’s assertions are by way of argument alone, and not supported by any data or other objective evidence of unobviousness.  The arguments of counsel cannot take the place of evidence in the record; see In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
With respect to the provisional rejection based on the claims of the ‘935 application, Applicant states they “submits herewith an e-Terminal disclaimer” with respect to that rejection.  However, the papers submitted with Applicant’s response did not include any such disclaimer.  Note that the EFS Acknowledgement in the file for December 20, 2021 indicates that 7 pages were received, including a cover page and 6 pages of remarks.  No disclaimer was included in that response.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	February 23, 2022